Title: To Benjamin Franklin from William Strahan, [4 February? 1770]
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
Sunday Even. 9 o’Clock [February 4, 1770?]
I inclose this unfinished that I may have your Opinion whether it is, or is not, the thing. I can add or alter what you shall point out. Please to let me have it early in the Morning. I will call in the Afternoon and bring it with me finished, with what I can recollect of Politics, and of that Days Debate. Pray send also the other Paper for the Chronicle which we must have very early, or it will not be time enough. I am sorry I missed you in the House of Lords. I am Dear Sir Your most obedient Servant
W.S.
